                Case 20-32100 Document 23 Filed in TXSB on 06/29/20 Page 1 of 1

                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS


In     Nelson Richard
Re:    Debtor                                              Case No.: 20−32100
                                                           Chapter: 13




                   NOTICE OF FINANCIAL MANAGEMENT COURSE REQUIREMENT

       As provided by 11 U.S.C. § 1328(g), the Court will not grant a discharge of debts in this case until Debtors
complete an approved instructional course concerning personal financial management. Debtors must complete a
financial management course and file proof of completion with the court no later than the date that the last payment is
made by the debtor as required by the plan or this case will be closed without entry of discharge thirty days after the
Trustee files a final report and account. Once the case is closed, Debtors will be required to pay a reopening fee in
order to file the proof of course completion and receive a discharge.

     NOTE: This financial management course requirement is in addition to the pre−bankruptcy credit
counseling briefing under 11 U.S.C. § 109 (h).

      A list of financial management course providers is maintained on the court's website: www.txs.uscourts.gov
under bankruptcy court information, and on the United States Trustee's website: www.usdoj.gov/ust.




Date: 6/29/20

                                                           David J. Bradley
                                                           Clerk of Court
